Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 3/5/51 as being acknowledged and entered.  By this amendment claims 1-20 are cancelled, claims 21-40 are pending and claims 31-32 are withdrawn. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US PGPub 2016/0247781).
Claim 21:  Sung teaches (Fig. 6) a package structure, comprising: a first die (4800) and a second die (4900); a bridge (4200), electrically connecting the first die and the second die; an underfill layer (4330), filled between the bridge and the first die, and 
Claim 22:  Sung teaches (Fig. 6) one of the through vias comprises an embedded part (4538) embedded in the dielectric layer and a protruding part laterally (4558, 4578) encapsulated by the encapsulant.  Encapsulation requires the material to surround or cover the lateral part, it does not need to be in contact with the lateral part.
Claim 23:  Sung teaches (Fig. 6) a sidewall of the encapsulant is coplanar with a sidewall of the dielectric layer.  
Claim 24:  Sung teaches (Fig. 6) the underfill layer (4330) is separated from the dielectric layer (4100) by the encapsulant (4310,4400) therebetween.  
Claim 25:  Sung teaches (Fig. 6) an additional encapsulant (4650), laterally encapsulating sidewalls of the first die and the-2-Customer No.: 31561Docket No.: 71459-US-PA-OC Application No.: 16/454,098second die, wherein a portion of the dielectric layer (4100) is sandwiched between the additional encapsulant (4650) and the encapsulant (4310, 4400).  
Claim 26:  Sung teaches (Fig. 6) sidewalls of the encapsulant (4310), the additional encapsulant (4650) and the dielectric layer (4100) are coplanar with each other.  The outermost sidewalls of the encapsulants and the dielectric layers are coplanar.
 teaches (Fig. 6) a package structure, comprising: a first die (4800) and a second die (4900); a bridge (200), electrically connecting the first die and the second die via conductive bumps (4453/4218); an encapsulant (4310) encapsulating sidewalls of the bridge; a dielectric layer (4100), disposed between the encapsulant and at least one of the first die and the second die, wherein the dielectric layer is separated from the bridge; and through vias (4500) extending through the encapsulant and electrically connected to the first die or the second die, wherein the dielectric layer is formed with two types of openings (4131/4110, [0073]) respectively corresponding to the conductive bumps (4453/4218) and the through vias (4500), and the two types of openings have different widths (Fig. 6).  The different widths can be size or shape.
Claim 29:  Sung teaches (Fig. 6) the two types of openings (4131, [0073]) comprise at least one first opening corresponding to the conductive bumps (4453/4218) and second openings corresponding to the through vias (4500).  
Claim 30:  Sung teaches (Fig. 6) the at least one first opening is a single opening (4110) and an orthogonal projection of the bridge on-3-Customer No.: 31561Docket No.: 71459-US-PA-OCApplication No.: 16/454,098 top surfaces of the first die and the second die is within the single opening of the dielectric layer (4100).  
Claim 33:  Sung teaches (Fig. 6) the conductive bumps (4453/4218)are separated from the dielectric layer (4100).  
Claim 36:  We teaches (Fig. 3, 5) an additional encapsulant (4650), laterally encapsulating sidewalls of the first die (4800) and the second die (4900), wherein a portion of the dielectric layer (4100) is sandwiched between the additional encapsulant (4650) and the encapsulant (4310).  
Claims 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by We et al. (US PGPub 2016/0141234).
Claim 37:  We teaches (Fig. 2) a package structure, comprising:-4-Customer No.: 31561Docket No.: 71459-US-PA-OC Application No.: 16/454,098a first die (206) and a second die (208); a bridge (210), electrically connecting the first die and the second die; an encapsulant (220) encapsulating sidewalls of the bridge; a dielectric layer (250), disposed between the encapsulant and at least one of the first die and the second die, wherein the dielectric layer is separated from the bridge; and through vias (222)  extending through the encapsulant and electrically connected to the first die or the second die, wherein a top surface of the encapsulant is level with a top surface of the bridge (Fig. 2).  
Claim 38:  We teaches (Fig. 2) a RDL structure (204) disposed on the bridge and connected to the first die or the second die by the through vias, wherein the top surface of the encapsulant and the top surface of the bridge are in physical contact with a polymer layer, of the RDL structure (Fig. 2).   
Claim 39:  We teaches (Fig. 2) an additional encapsulant laterally encapsulating the first die and the second die [0071], wherein the additional encapsulant is separated from the encapsulant (220) by the dielectric layer (250) therebetween.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2016/0247781), as applied to claim 25 above, and further in view of Shim et al. (US PGPub 2018/0040549).
Regarding claim 27, as described above, Sung substantially reads on the invention as claimed, except Sung does not teach the underfill layer is in direct contact with a top surface of the first die or the second die.  Shim teaches the underfill layer (500) is in direct contact with a top surface of the first die or the second die while also being between the bridge and the first and second dice to ensure coverage of any exposed surfaces [0089]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the underfill layer taught by Sung to be in direct contact with the top surface of the first or second die dice to ensure coverage of any exposed surfaces [0089] as taught by Shim.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2016/0247781), as applied to claim 28 above, and further in view of We et al. (US Patent 9,443,824).
Regarding claim 34, as described above, Sung substantially reads on the invention as claimed, except Sung does not teach each of the conductive bumps comprises a first base angle and a second base angle, and at least one of the first base angle and the second base angle is an acute angle.  We teaches (Fig. 3, 5) each of the conductive bumps comprises a first base angle and a second base angle, and at least one of the first base angle and the second base angle is an acute angle.  Figure 5D-E show via openings (532), which house future vias (536) which have a tapered shape 
Regarding claim 35, as described above, Sung substantially reads on the invention as claimed and teaches a redistribution layer (RDL) structure (4559, 4600) disposed over the bridge (4200) and the encapsulant (4310).  Sung does not teach wherein the bridge is in contact with a polymer layer of the RDL structure.  Wu teaches  the bridge is in contact with a polymer layer (440) of the RDL structure to directly connect the bridge to the respective dice it is connecting (Col. 1 lines 29-43; Col. 5 lines 41-53).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the encapsulant so that the bridge is in contact with a polymer layer of the RDL structure to directly connect the bridge to the respective dice it is connecting as taught by Wu.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over We et al. (US PGPub 2016/0141234), as applied to claim 37 above, and further in view of We et al. (US Patent 9,443,824).
Regarding claim 40, as described above, We (‘234) substantially reads on the invention as claimed, and We (‘234) (Fig. 2) teaches the sidewalls of the encapsulant (220) and the dielectric layer (250) are coplanar with each other.  We (‘234) does not teach sidewalls of the additional encapsulant, the encapsulant and the dielectric layer are coplanar with each other.  We (‘824) teaches (Fig. 3, 5) sidewalls of the additional .

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARAH K SALERNO/Examiner, Art Unit 2814